 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JOHN DOE I, et al.,                                      Case No.: 2:16-cv-00239-APG-PAL

 4          Plaintiffs                                              Order Closing Case

 5 v.

 6 JEREMIAH MAZO, et al.,

 7          Defendants

 8

 9         I previously directed the parties to file a status report regarding the remaining claims in

10 the case. ECF No. 96. In response, the plaintiffs dismissed their claims against defendant

11 Jeremiah Mazo, and the plaintiffs and Mazo agreed the case could be closed. ECF No. 98. The

12 cross-claims of defendant Clark County School District against defendant Jeremiah Mazo were

13 not addressed. I understand the lack of response to mean that these claims also have been

14 resolved and the entire case can be closed.

15         IT IS THEREFORE ORDERED that the clerk of court is instructed to close this case.

16         DATED this 6th day of February, 2019.

17

18
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23
